            UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH S. FEDORCHAK,               )
             Plaintiff,            )    NO. 1:17-CV-02280
                                   )
           v.                      )    (CONNER, C. J.)
                                   )    (SCHWAB, M.J.)
NANCY A. BERRYHILL,                )
Acting Commissioner of             )
Social Security,                   )
                 Defendant.        )    [FILED VIA ECF]

SUPPLEMENTAL FILING PURSUANT TO THE COURT’S CASE
MANAGEMENT CONFERENCE HELD ON DECEMBER 13, 2018

     Pursuant to the Court’s instructions during the case management

conference held on December 13, 2018, the Acting Commissioner hereby

attaches for Plaintiff’s information a list of local attorneys representing

social security claimants.

                              Respectfully submitted,

                              DAVID J. FREED
                              United States Attorney

                              /s/ D. Brian Simpson
                              D. BRIAN SIMPSON
                              Assistant United States Attorney
                              Atty ID No. OH 0071431
                              228 Walnut Street
                              Harrisburg, PA 17108
                              Tel: (717) 221-4482
                              Fax: (717) 221-4493
                              d.brian.simpson@usdoj.gov
                              Counsel for Defendant
OF COUNSEL:

Eric P. Kressman
 Regional Chief Counsel, Region III
Eda Giusti
 Assistant Regional Counsel
Office of the General Counsel
Social Security Administration




                                  2
            UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH S. FEDORCHAK,                 )
             Plaintiff,              )    NO. 1:17-CV-02280
                                     )
           v.                        )    (CONNER, C. J.)
                                     )    (SCHWAB, M.J.)
NANCY A. BERRYHILL,                  )
Acting Commissioner of               )
Social Security,                     )
                 Defendant.          )    [FILED VIA ECF]

                    CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on the 14th day of December,

2018, I caused the foregoing supplemental filing to be filed via ECF, and

that I served a copy upon Plaintiff by United States Mail, postage

prepaid, to the following address:

                 Joseph S. Fedorchak
                 1019 S. College Street
                 Nanticoke, PA 18634-3517


                                     /s/ Amanda Endy
                                     Amanda Endy
                                     Supervisory Legal Assistant
